JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the district court’s order filed January 21, 2015, denying appellant’s third motion to reconsider the detention order, be affirmed. The district court did not err in concluding that appellant offered no new evidence of changed circumstances that would entitle her to release pending trial. Nor did the district court err in concluding that appellant’s detention is proper under 18 U.S.C. § 3142. Finally, appellant has not established a due process violation based on the length of pretrial detention. See generally United States v. Salerno, 481 U.S. 739, 747 n. 4, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.